       Case 2:07-cv-00326-RB-LCS Document 54 Filed 12/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ANTHONY DAVID TEAGUE

               Movant,

vs.                                                           No. CV 07-0326 RB/LCS
                                                              No. CR 03-1133 RB


UNITED STATES OF AMERICA,

               Respondent.


      MEMORANDUM OPINION AND ORDER DENYING LEAVE TO PROCEED
          ON APPEAL WITHOUT PREPAYMENT OF COSTS OR FEES

       THIS MATTER is before the Court on Mr. Teague’s Motion for Leave to Proceed IFP.

(Doc. 48.) For the reasons explained below, the Court concludes that Mr. Teague’s appeal is not

taken in good faith and, therefore, will deny his motion.

       Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if the

trial court certifies in writing that it is not taken in good faith.” For purposes of § 1915(a)(3), a

good faith appeal is one that presents a “reasoned, nonfrivolous argument on the law and facts in

support of the issues raised on appeal.” Caravalho v. Pugh, 177 F.3d 1177, 1179 (10th Cir. 1999)

(quotations omitted); see also Coppedge v. United States, 369 U.S. 438, 442–50 (1962). In

determining good faith, the Court should not decide the merits of the issues on appeal but, instead,

should only reach the question of whether the appellant has presented a reasoned and nonfrivolous

argument. See Ragan v. Cox, 305 F.2d 58, 59–60 (10th Cir. 1962).

       Mr. Teague fails to identify the existence of a reasoned, nonfrivolous argument on the law

and facts to support his proposed appellate issues. (See Docs. 44; 48.) For this reason, as well as



                                                 1
        Case 2:07-cv-00326-RB-LCS Document 54 Filed 12/14/20 Page 2 of 2




the reasons set forth in the Court’s October 16, 2020 Memorandum Opinion and Order and

December 7, 2020 Memorandum Opinion and Order denying Mr. Teague’s Fifth Rule 60(b)

Motion and his Motion to Alter or Amend Judgment (see Docs. 42; 50), the Court will deny Mr.

Teague’s Motion for Leave to Proceed IFP and certify that his appeal is not taken in good faith.

        The Court advises Mr. Teague that he may file a motion for leave to proceed on appeal

without prepayment of fees in the United States Court of Appeals for the Tenth Circuit within 30

days after service of this Order. See Fed. R. App. P. 24(a)(5). “The motion must include a copy of

the affidavit filed in the district court and the district court’s statement of reasons for its action.”

Id.

        IT IS THEREFORE ORDERED that the Motion for Leave to Proceed IFP is DENIED;

the Court CERTIFIES that the appeal is not taken in good faith, and the Court DIRECTS the

Clerk of the Court to notify the Court of Appeals of this denial and certification.



                                                ________________________________
                                                ROBERT C. BRACK
                                                SENIOR U.S. DISTRICT JUDGE




                                                   2
